[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL MEMORANDUM OF DECISION
Under § 37-3a, the court may award interest for the wrongful detention  of  money. Whether  to  do  so  rests  on equitable principles which advance the interests of justice.Blakeslee Arpaia Chapman, Inc. v. El Contractors, Inc.,239 Conn. 708 (1997). The respondent's claim to the contrary notwithstanding, "wrongful" detention of money is not synonymous with "bad faith" conduct. In the context of § 37-3a, wrongful means nothing more than that the act is performed without legal right to do so. Ballentine's Law Dictionary, Third Edition, at 1382.
The court finds that the above standards have been satisified. Interest at the statutory rate is awarded from February 26, 1997.
MOTTOLESE, J.